Citation Nr: 1734993	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2009, the Veteran appeared at a hearing before a Veterans Law Judge on the issue of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), which is no longer before the Board.  As the Veteran has never requested a Board hearing on the issue that is currently before the Board, a remand to schedule a Board hearing is not warranted.  

The issue of entitlement to an increased disability rating for PTSD is not before the Board.  Although the April 2015 statement of the case included the issue of entitlement to an increased disability rating for PTSD, the Veteran's June 2015 substantive appeal listed only the issue of entitlement to a TDIU.   

Following issuance of the supplemental statement of the case for the matter on appeal, the Veteran submitted additional evidence to VA.  The additional evidence, which consists of a July 2015 letter from the Veteran's former employer, is duplicative evidence already submitted and considered by the Agency of Original Jurisdiction (AOJ).  Accordingly, a remand for issuance of a supplemental statement of the case in view of the additional evidence is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2016). 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record does not reflect that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. §§ 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Analysis

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  During the period on appeal, the Veteran has been service-connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling, tinnitus, rated as 10 percent disabling, ischemic heart disease, status post old myocardial infarct, rated as 10 percent disabling and bilateral hearing loss, rated as 10 percent disabling.  The Veteran's service-connected disabilities meet the schedular percentage requirements for a TDIU.  See 38 C.F.R. § 4.16 (a).  

Next, the Board must consider whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.

Concerning the initial claim for entitlement to a TDIU, in a dated July 2013 application for increased compensation based on unemployability, the Veteran stated that he was forced to leave his previous job since the day-to-day stress was causing him to have frequent chest pains and that his PTSD was affecting is work day.  The Veteran further stated that he was fearful of having a massive heart attack and felt the only way for him to prolong his life was to quit his job.  He reported that he last worked full-time in April 2012.  He listed his prior occupation as equipment supervisor and that he worked for the City of Fresno from January 1989 to February 2012.  The Veteran stated that the most he ever earned in one year was $67,000.  The Veteran indicated that he has a high school degree with two years college education.  

A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, completed by a retirement counselor for the City of Fresno Retirement System in October 2014, shows that the Veteran worked from January 1989 to April 2012.  He lost no time, due to disability, during the 12 months preceding his last date of employment.  The amount earned during the 12 months preceding last date of employment (before deductions) was $84,105.56.  He worked as an equipment supervisor for transit maintenance for 40 hours per week.  The reason for the Veteran not working was normal retirement.  

VA received a statement in support of claim in December 2011.  The Veteran stated that due to his service-connected heart disease and PTSD he is having great difficulty continuing work.  

The Veteran was provided a VA medical examination related to his service-connected ischemic heart disease in June 2013.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted that the Veteran's ischemic heart disease treatment plan included taking continuous medication.  The VA examiner further noted that the Veteran had an echocardiogram in May 2012 which showed no evidence of hypertrophy or dilatation.  The VA examiner noted that the Veteran's left ventricular ejection fraction was 50 percent.  The VA examiner stated that the Veteran worked as a maintenance supervisor for Fresno Transit for 16 years prior to his retirement and that his service-connected disability does not render him unable to secure and maintain substantially gainful employment to include sedentary and physical work.  

The Veteran was provided a VA PTSD examination in June 2013.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran and conducted an in-person examination.  Upon examination the VA examiner noted PTSD symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often and obsessional rituals which interfere with routine activities.  The VA examiner noted that the Veteran retired in 2012 due to the stress of the job causing recurrent chest pain and that since his retirement the chest pain has subsided.  The examiner summarized the Veteran's level of occupational and social impairment as reduced reliability and productivity.  The VA examiner stated the Veteran is not deemed individually unemployable due to his PTSD; however, he is in need of a work environment that allows for independent duties with minimal co-worker and customer interaction.  The examiner did not observe physical or sedentary impairment for employment.

The Veteran was also provided a VA hearing loss and tinnitus examination in June 2013.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran and conducted an in-person examination.  Upon examination, the examiner noted bilateral sensorineural hearing loss.  The Veteran reported that his hearing loss impacts ordinary conditions of daily life due to difficulty understanding in conversational situations.  The Veteran further reported that his service-connected tinnitus interferes with communication.  

In the March 2014 notice of disagreement, the Veteran explained that he left his job because the day-to-day stress was causing frequent chest pains that required taking prescription medication to contain.  The Veteran further stated that his PTSD was getting worse and was affecting his work day.  He felt the only way for him to try to prolong his life was to quit his job.  The Veteran stated he was sixty-six years old with a heart condition and PTSD and felt no one would hire him.  He cannot work around crowds because they trigger his PTSD.  The Veteran noted that his hearing has been a constant problem and the ringing in his ears is constant.     

In January 2015, VA received a statement from the Veteran's spouse, D. C.  D. C. stated the Veteran had to medically retire from his position as a supervisor because his PTSD was overwhelming and he could no longer be around large groups of people.

The Veteran was afforded a VA heart condition examination in June 2015.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran and conducted an in-person examination.  The Veteran stated that nothing had changed since his June 2013 VA examination.  The VA examiner noted that the Veteran was required to take continuous medication to control his heart condition.   The Veteran was provided an interview-based METs test showing his METs level to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  The VA examiner stated the Veteran's heart condition does not impact his ability to work.  

In August 2015, VA received a letter from the union representative for the City of Fresno.  The representative stated that the Veteran took early retirement due to medical disability.  The representative further stated that due to the Veteran's increasing PTSD issues it was clear he was not able to return to his current position as a shift supervisor.  

After thorough consideration of the evidence of record, the Board concludes that although the probative evidence of record shows that the Veteran likely is unable to secure or follow an occupation involving extensive social interaction it does not show that it is at least as likely as not that the Veteran is unable to secure or follow gainful occupation consistent with his education and occupational experience solely as a result of his service-connected disabilities.  

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities have an impact on his occupational functioning.  In that regard the June 2013 VA examiner opined that the Veteran's PTSD would limit his ability to interact with co-workers and customers.  Furthermore, the Veteran and his spouse have presented competent and credible lay testimony that the Veteran's PTSD hinders his ability to interact with others.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness).  The Board finds these opinions and statements to be probative evidence of the Veteran's inability to perform a full range of work.  Specifically, the Veteran's PTSD prevents him from performing work involving extensive interactions with customers and fellow employees.  Additionally, the Board recognizes that the Veteran's service-connected ischemic heart disease requires him to take medication on a regular basis. 

Nevertheless, the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Specifically, the June 2013 VA examiner stated the Veteran is not deemed individually unemployable due to his PTSD and the examiner did not observe physical or sedentary impairment for employment.  The June 2013 heart condition examiner stated that the Veteran's service-connected heart disability does not render him unable to secure and maintain substantially gainful employment to include sedentary and physical work.  The June 2015 VA heart condition examiner also stated the Veteran's heart disability does not impact the Veteran's ability to work.  The Board accepts these opinions as probative evidence of the Veteran's ability to work as they were based on and are consistent with examinations of the Veteran.  

The Board acknowledges that the Veteran has been rated as 70 percent disabled due to PTSD.  Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014).  Therefore, in assigning a 70 percent rating for the Veteran's PTSD, VA has acknowledged that the disability has a significant adverse impact on the Veteran's ability to maintain gainful employment.  Specifically, the Veteran's 70 percent rating for PTSD is indicative of occupational and social impairment, with deficiencies in most areas, including work.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).  However, it has not been shown that he has total social and occupational impairment.

Accordingly, due to his service-connected disabilities, the Veteran is limited to sedentary or moderate manual work not involving extensive social interaction.  The Board concludes that the Veteran is able to perform essentially a reduced range of sedentary and physical work and is therefore not unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  See 38 C.F.R. § 4.16 (2016). 

In determining whether the Veteran is entitled to a TDIU, the Board has considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. § 4.16.  As noted above, the Veteran has indicated that he has a high school education with two years of college.  The Board finds that the Veteran's high school education with two years of college is not inconsistent with an ability to perform a reduced range of physical and sedentary work of an unskilled or semi-skilled nature.  The Board finds that although the Veteran may no longer be able to perform his past work as a shift supervisor, his work history would not prevent him from transitioning to a sedentary or physical occupation with the restrictions described above, or from securing or following such an occupation. 

The Board has also considered the Veteran's lay statements that his service-connected disabilities prevent him from securing or following substantially gainful employment.  The Veteran's assertions that he has difficulty working with other people, has chest pains due to stress and has difficulty hearing, are consistent with the findings and opinions of the VA examiners.  Thus, the Board finds the Veteran competent and credible in this regard, and assigns probative value to his assertions.  However, the Board notes that such difficulties are consistent with a finding that the Veteran is not unable to secure of follow a substantially gainful sedentary or physical occupation with the restrictions described above.

The Board also finds the Veteran generally credible in his belief that he is unable to secure or follow a substantially gainful occupation.  However, the Board finds that the Veteran's opinion that he is unable to secure or follow substantially gainful employment is outweighed by the other evidence of record.  Specifically, as detailed above, the medical evidence of record shows that the Veteran's service-connected disabilities would limit him to a reduced range of physical and sedentary work not involving extensive social interaction.

As such, the most probative evidence of record does not establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience, due solely to his service-connected disabilities.  The Veteran is limited to moderate physical and sedentary work not involving extensive social interaction.  He has a high school education with two years of college.  The Veteran's education and occupational experience do not further limit his ability to secure and maintain substantially gainful employment with the reduced range of a sedentary and physical work described above.  As the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, a TDIU is not warranted.  
  

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


